--------------------------------------------------------------------------------

EXHIBIT 10.5
 
FIRST AMENDMENT TO AND WAIVER UNDER CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO AND WAIVER UNDER CREDIT AGREEMENT (this “Agreement”) is
made and entered into as of June 28, 2013, by and among RLJ ENTERTAINMENT, INC.
(“RLJ Entertainment”), RLJ ACQUISITION, INC., for itself and as successor by
merger with RLJ Merger Sub I, Inc. (“RLJ Acquisition”), ACORN MEDIA GROUP, INC.
(“Acorn”), and IMAGE ENTERTAINMENT, INC., for itself and as successor by merger
with RLJ Merger Sub II, Inc. (“Image”; RLJ Entertainment, RLJ Acquisition, Acorn
and Image, each individually, a “Borrower” and, collectively, the “Borrowers”),
each of the Persons party to the Credit Agreement as Guarantors, the Lenders
party hereto, and SUNTRUST BANK, as the Administrative Agent (the
“Administrative Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers, the Guarantors, the several banks and other financial
institutions and lenders party thereto (the “Lenders”), and the Administrative
Agent have executed and delivered that certain Credit Agreement dated as of
October 3, 2012 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”);
 
WHEREAS, pursuant to Sections 5.3 and 5.19 of the Credit Agreement, the
Borrowers were required to cause the Administrative Agent to be named as a
lenders loss payee on all property insurance policies of the Loan Parties,
however, the Borrowers have requested that the Lenders waive such requirement
with respect to the insurance policies issued in the United Kingdom with respect
to the Loan Parties organized under the laws of England and Wales (the “UK
Insurance Waiver”);
 
WHEREAS, prior to the effectiveness of the Credit Agreement, Image/Madacy Home
Entertainment, LLC (“Madacy”), a Guarantor, entered into that certain Agreement
dated the 16th day of August, 2012, with effect from November 30, 2011, by and
between Madacy and Lions Gate Films Inc. (“Lions Gate”)(such agreement, the
“Lions Gate Agreement”), pursuant to which Madacy agreed to dispose of certain
of its Rights (as defined in the Lions Gate Agreement) with respect to the
following titles: Air War on Terror (Death From Above); Wars Against Saddam;
Special Operations Forces (Navy Seal Team Six); and Wings of Destruction (A
Century of Aerial Combat)(the “Specified Titles”);
 
WHEREAS, the Borrowers have requested that the Lenders waive any Default or
Event of Default under Section 7.2 or Section 7.6 of the Credit Agreement that
may have occurred solely as a result of the terms of the Lions Gate Agreement
(the “Specified Defaults”); and
 
WHEREAS, in addition to the foregoing, the Borrowers have requested that the
Administrative Agent and the Lenders make certain modifications to the Credit
Agreement, and the Administrative Agent and the Lenders party hereto have agreed
to such modifications and the waiver of the Specified Defaults subject to the
terms and conditions set forth below.

--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:
 
SECTION 1.     Definitions.  Unless otherwise specifically defined herein, each
term used herein (and in the recitals above) which is defined in the Credit
Agreement shall have the meaning assigned to such term in the Credit Agreement.
 
SECTION 2.     Waivers.
 
(a)            The Borrowers acknowledge and agree that the Specified Defaults
have occurred and each constitutes an Event of Default under the Credit
Agreement.   Subject to the satisfaction of the conditions precedent set forth
in Section 6 below, each of the Administrative Agent and the Lenders party
hereto hereby waive the Specified Defaults.  In addition, the Administrative
Agent and the Lenders acknowledge and agree that the disposition of the Rights
(as defined in the Lions Gate Agreement) in the Specified Titles shall not
reduce the basket in Section 7.6(j) of the Credit Agreement.
 
(b)            Subject to the satisfaction of the conditions precedent set forth
in Section 6 below, each of the Administrative Agent and the Lenders party
hereto agree to the UK Insurance Waiver, provided that, if the Administrative
Agent determines in its reasonable discretion that there is a material increase
in the amount of tangible Collateral located in the United Kingdom as determined
by the Administrative Agent, then the Administrative Agent shall have the right
to require the Borrowers to, and the Borrowers shall, within thirty (30) days of
the Administrative Agent’s request therefor, obtain lenders loss payable
endorsements with respect to the insurance policies covering such Collateral in
accordance with Section 5.3 of the Credit Agreement.
 
SECTION 3.   Amendments to Credit Agreement.
 
(a)            Section 1.1 of the Credit Agreement is amended to add the
following definitions in appropriate alphabetical order:
 
“First Amendment Effective Date” shall mean June 28, 2013.
 
“Past Due Amounts” shall mean (a) trade payables owing by any Loan Party or any
Restricted Subsidiary that are more than sixty (60) days past due and (b) past
due amounts owing by any Loan Party or any Restricted Subsidiary as a result of
netting adjustments with any such Person’s vendors, in each case, including,
without limitation, those amounts described on Schedule 7.17 attached hereto.

--------------------------------------------------------------------------------

(b)           The definition of “Consolidated Cash Adjusted EBITDA” in Section
1.1 of the Credit Agreement is amended so that it reads, in its entirety, as
follows:
 
“Consolidated Cash Adjusted EBITDA” shall mean, as determined for any period on
a consolidated basis for the Parent and its consolidated Restricted Subsidiaries
(other than, with respect to periods prior to the Foyle’s War 8 Inclusion Date,
the Foyle’s War 8 Group), the total of the following to the extent deducted in
determining Consolidated Net Income for the Parent and its consolidated
Restricted Subsidiaries (other than, with respect to periods prior to the
Foyle’s War 8 Inclusion Date, the Foyle’s War 8 Group) and calculated without
duplication:  (a) Consolidated Net Income of such Persons; plus (b) any
provision for (or less any benefit from) income taxes; plus (c) Consolidated
Interest Expense; plus (d) up to $2,000,000 per annum of any non-Cash expenses
incurred with respect to the issuance of stock options in Parent to existing or
new employees of such Persons; plus (e) amortization and depreciation expense;
plus (f) transaction fees and other expenses incurred in connection with the
negotiation and documentation of this Agreement and the transactions
contemplated hereby to occur on the Closing Date, the Acorn Acquisition, the
Image Acquisition, the making of severance payments, and for such other
transactions or one-time expenses as the Administrative Agent may agree in
writing in its sole discretion, to the extent not capitalized, and in an
aggregate amount not to exceed $1,600,000 (provided that no amount shall be
added back pursuant to this clause (f) for any Fiscal Quarter ended after
December 31, 2012); plus (g) Image Product Amortization for such period; plus
(h) Acorn Production Development and Product Amortization actually incurred in
such period; plus (i) severance payments made in such period, but, in any event,
on or prior to June 30, 2013, not to exceed an amount approved by the
Administrative Agent and Fortress; plus (j) a one-time, non-cash impairment
charge in an aggregate amount not to exceed $5,000,000 taken in the Fiscal
Quarter ending June 30, 2013, with respect to the write-downs or write-offs of
content assets and related inventory in connection with the termination of the
Criterion Collection relationship; minus (k) Image Product Expenditures actually
incurred in such period; minus (l) Acorn Production, Product and Development
Expense actually incurred in such period; minus (m) Net Royalty Advances
actually incurred in such period.  Anything in the foregoing to the contrary
notwithstanding, (a) for the Fiscal Quarter ending September 30, 2011,
Consolidated Cash Adjusted EBITDA shall be deemed to be $3,333,056, (b) for the
Fiscal Quarter ending December 31, 2011, Consolidated Cash Adjusted EBITDA shall
be deemed to be $5,667,919, (c) for the Fiscal Quarter ending March 31, 2012,
Consolidated Cash Adjusted EBITDA shall be deemed to be $7,212,951, and (d) for
the Fiscal Quarter ending June 30, 2012, Consolidated Cash Adjusted EBITDA shall
be deemed to be $11,614,508.
 
For the purposes of calculating Consolidated Cash Adjusted EBITDA for any period
of four (4) consecutive Fiscal Quarters (each, a “Reference Period”) pursuant to
any determination of the Senior Leverage Ratio or the Total Leverage Ratio, if
during such Reference Period, the Parent or any Subsidiary shall have made an
Acquisition or a Disposition, Consolidated Cash Adjusted EBITDA (including,
without limitation, any deemed amounts therefor as set forth in the definitions
therefor) for such Reference Period shall (i) be calculated after giving pro
forma effect thereto as if such Acquisition or Disposition occurred on the first
day of such Reference Period and (ii) reflect cost savings and synergies that
are (A) approved by the Administrative Agent and Fortress, (B) reasonably
identifiable, (C) factually supportable pursuant to documentation satisfactory
to the Administrative Agent and Fortress, (D) directly related to the
Acquisition or Disposition and (E) reasonably expected to be realized within
twelve (12) months of the date of the consummation of the Acquisition or
Disposition.  In addition, pursuant to any determination of the Senior Leverage
Ratio or the Total Leverage Ratio, Consolidated Cash Adjusted EBITDA shall be
calculated to reflect cost savings and synergies directly related to the Acorn
Acquisition and the Image Acquisition in an aggregate amount approved by the
Administrative Agent and Fortress and, in each case, anticipated to be realized
on or prior to June 30, 2013.

--------------------------------------------------------------------------------

(c)           The definition of “Indebtedness” in Section 1.1 of the Credit
Agreement is amended so that it reads, in its entirety, as follows:
 
“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of Property or services
(other than trade payables and payables arising from netting adjustments with
any Loan Party’s or Restricted Subsidiary’s vendors, in each case, incurred in
the ordinary course of business; provided, on and after January 1, 2015, Past
Due Amounts shall be included in this definition except to the extent of any of
such Past Due Amounts that are being disputed in good faith and by appropriate
measures and as long as adequate reserves or other appropriate provisions as
shall be required in conformity with GAAP shall have been made or provided
therefor), (d) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to Property acquired by such Person,
(e) that portion of Capital Lease Obligations of such Person that are properly
classified as a liability on a balance sheet in conformity with GAAP, (f) all
obligations, contingent or otherwise, of such Person in respect of letters of
credit, acceptances or similar extensions of credit, (g) all Guarantees of such
Person of the type of indebtedness described in clauses (a) through (f) above,
(h) all indebtedness of a third party secured by any Lien on Property owned by
such Person, whether or not such Indebtedness has been assumed by such Person,
(i) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Disqualified Capital Stock of
such Person, (j) Off-Balance Sheet Liabilities of such Person, and (k) all
Hedging Obligations of such Person.  The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.  For
purposes of clause (k) above, the principal amount of Indebtedness in respect of
Hedge Agreements shall equal Net Mark-to-Market Exposure.
 
(d)          The definition of “Net ACL Proceeds” in Section 1.1 of the Credit
Agreement is amended so that it reads, in its entirety, as follows:
 
“Net ACL Proceeds” shall mean Cash proceeds received by any Loan Party or
Restricted Subsidiary after the Closing Date from any ACL Group member, whether
pursuant to a dividend, distribution, or otherwise (other than pursuant to (a)
Permitted Service Agreements for bona fide services rendered thereunder and (b)
dividends or distributions received by such Loan Party or Restricted Subsidiary
between June 25, 2013, and December 31, 2013), net of any amounts attributable
to taxes payable by any such Loan Party or Restricted Subsidiary attributable to
the receipt of such proceeds, including any and all taxes applicable to the
payment or receipt of any dividends or distributions by such Person or taxes
applicable to the payment or receipt of any interest by such Person with respect
to any Permitted Intercompany Investments.
 
(e)           The definition of “Senior Leverage Ratio” in Section 1.1 of the
Credit Agreement is amended so that it reads, in its entirety, as follows:
 
“Senior Leverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated Total Debt (other than Permitted Subordinated Debt and the Term C
Loans) as of such date to (ii) Consolidated Cash Adjusted EBITDA for the four
(4) consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements have been received pursuant to Sections 5.7(a) or (b)
and (c), as applicable, and a Compliance Certificate delivered pursuant to
Section 5.7(d).
 
(f)            Sections 2.1(g)(vi) and (vii) of the Credit Agreement is amended
so that they read, in their entirety, respectively, as follows:
 
(vi)            Provisions with Respect to Additional Term Loans.  Additional
Term Loans shall (A) for all purposes be Term Loans and Obligations hereunder
and under the Loan Documents, (B) bear interest at any interest rate agreed upon
by the Borrowers and the Lenders making such Additional Term Loans, (C) rank
junior in right of payment to the other Loans for purposes of Sections 2.11 and
8.1 hereof, (D) in no event have a maturity date prior to the latest occurring
Stated Maturity Date for the Term A Loans, Term B Loans, and Term C Loans, (E)
be repaid as agreed to by the Borrowers and the Lenders making such Additional
Term Loans, so long as the weighted average life to maturity of the Additional
Term Loans is not earlier than the weighted average life to maturity of the Term
A Loans, Term B Loans or Term C Loans, and (F) be on such other terms reasonably
acceptable to the Administrative Agent, Fortress and the Borrowers.

--------------------------------------------------------------------------------

(vii)            Provisions with Respect to Revolving Commitment Increases.
 Revolving Loans made under the increased Aggregate Revolving Commitment Amount
shall (A) for all purposes be Revolving Loans and Obligations hereunder and
under the Loan Documents, (B) bear interest at any interest rate agreed upon by
the Borrowers and the Lenders making such Revolving Loans, and (C) rank pari
passu with the other Revolving Loans for purposes of Sections 2.11 and 8.1
hereof.  Anything herein to the contrary notwithstanding, increases in the
Aggregate Revolving Commitment Amount pursuant to this Section 2.1(g) (1) must
be approved in advance by both the Administrative Agent and Fortress and (2) may
not be provided by any Person other than SunTrust Bank or Fortress (or their
respective Affiliates) unless otherwise agreed to in writing by the
Administrative Agent and Fortress.
 
(g)          Section 2.6(a) of the Credit Agreement is amended so that it reads,
in its entirety, as follows:
 
(a)            The Revolving Loans.
 
(i)            For at least one (1) Business Day during each calendar year
(beginning with the calendar year 2015), the Borrowers shall cause the principal
amount of Revolving Loans outstanding to be $7,500,000 or less.  For the
avoidance of doubt, after any payment required pursuant to this Section
2.6(a)(i) is made the Borrowers may reborrow all or any portion of such
Revolving Loans to the extent the Borrowers are otherwise permitted to do so
pursuant to the terms and conditions of this Agreement.
 
(ii)            All unpaid principal and accrued interest on the Revolving Loans
shall be due and payable in full in cash on the Revolving Commitment Termination
Date.
 
(h)          Section 5.7(c) of the Credit Agreement is amended so that it reads,
in its entirety, as follows:
 
(c)            concurrently with the delivery of the financial statements
referred to in Sections 5.7(a), (b), and (j), unaudited financial statements
identical to the financial statements referred to in Sections 5.7(a), (b), and
(j) except prepared on a consolidated and consolidating basis with respect to
the Parent and all of its Subsidiaries (including, for the avoidance of doubt,
the ACL Group);
 
(i)            Section 5.7 of the Credit Agreement is amended to replace the “;
and” at the end of paragraph (g) thereof with “;”; replace the “.” at the end of
paragraph (h) thereof with “;”; and add the following as a new paragraphs (i)
and (j), respectively, immediately after paragraph (h) thereof:
 
(i)            commencing with the Fiscal Month ending on or about September 30,
2013, as soon as available and in any event within thirty (30) days after the
end of such Fiscal Month and each Fiscal Month thereafter, a “Monthly Management
Package” which will include a profit and loss statement, balance sheet, and a
cash forecast, together with a comparison to the Business Plan most recently
delivered pursuant to Section 5.7(e).  The “Monthly Management Package” will be
the internal monthly financial report used by senior officers and the board and
may be revised as to presentation and form from time to time; and
 
(j)            upon the request from time to time by the Administrative Agent or
Fortress, unaudited consolidated and consolidating cash flow projections for the
Parent and its Restricted Subsidiaries prepared on a monthly basis for the
immediately succeeding twelve Fiscal Month period.
 
(j)            Article VII of the Credit Agreement is amended by adding the
following as a new Section 7.17 thereto immediately after Section 7.16:

--------------------------------------------------------------------------------

Section 7.17        Maximum Past Due Amounts.   Until but not including January
1, 2015, the Loan Parties shall not permit the Past Due Amounts of such Loan
Parties and their Restricted Subsidiaries to be greater than the amounts set
forth in the table below during the times set forth in the table below:
 
Periods
 
Maximum Permitted Past Due Amount
 
From and including the First Amendment Effective Date through and including
December 30, 2013
 
$
13,000,000
 
From and including December 31, 2013, through and including June 29, 2014
 
$
7,000,000
 
From and including June 30, 2014, through and including December 30, 2014
 
$
3,500,000
 
On December 31, 2014
 
$
0
 

 
(k)           The table set forth in Section 6.2 of the Credit Agreement is
amended so that it reads, in its entirety, as follows:
 
Fiscal Quarters Ending
Total Leverage Ratio
Fiscal Quarter ending December 31, 2012
3.25 to 1.00
Fiscal Quarter ending March 31, 2013
3.00 to 1.00
Fiscal Quarter ending June 30, 2013
3.80 to 1.00
Fiscal Quarter ending September 30, 2013
3.00 to 1.00
Fiscal Quarter ending December 31, 2013, through and including the Fiscal
Quarter ending September 30, 2014
2.50 to 1.00
Fiscal Quarter ending December 31, 2014, through and including the Fiscal
Quarter ending September 30, 2015
2.00 to 1.00
Fiscal Quarter ending December 31, 2015 and the last day of each Fiscal Quarter
thereafter
1.75 to 1.00



(l)            Section 7.4(a)(vi) of the Credit Agreement is amended so that it
reads, in its entirety, as follows:
 
(vi)            the Parent may make the following payments with respect to the
Permitted Subordinated Debt:
 
  (A)            payments in the form of Interest Notes or Shares (in each case,
as defined in the Permitted Subordinated Notes) to the extent provided for by,
and in accordance with, the terms of the Permitted Subordinated Notes;

--------------------------------------------------------------------------------

  (B)            Cash payments in respect of accrued but unpaid interest to the
extent expressly provided for by, and accordance with, the terms and conditions
of the Permitted Subordinated Notes, so long as no Default or Event of Default
exists before and after giving effect to such payment;
 
  (C)            Cash prepayments of principal so long as (1) no Default or
Event of Default exists before and after giving effect to such payment, (2)
after giving effect to such prepayment, the pro forma Senior Leverage Ratio is
less than 1.25 to 1.00, (3) the Borrowers have Liquidity of not less than
$7,500,000 after giving pro forma effect to such prepayment, (4) the amount of
all such prepayments in any Fiscal Year does not exceed $2,500,000 in the
aggregate, and (5) the Borrower Representative shall have given the
Administrative Agent at least ten (10) days prior written notice before making
such prepayment together with (x) an officer’s certificate certifying the
accuracy of clauses (1) through (4) and attaching calculations demonstrating
compliance with clauses (2) and (3) and (y) if such prepayment is made during
the Fiscal Year beginning on or about January 1, 2015, or during any Fiscal Year
thereafter, projections demonstrating in reasonable detail that the Borrowers
will be able to make the payment requirement by Section 2.6(a)(i) hereof at the
end of the Fiscal Year in which such prepayment is made; and
 
  (D)            at any time following the date on which the first mandatory
prepayment required by Section 2.6(c)(iv) has been made, cash prepayments of
principal attributable to the accretion of payment-in-kind interest (but not
prepayments on the original principal amount of the Permitted Subordinated Debt)
so long as (1) no Default or Event of Default exists before and after giving
effect to such payment, (2) after giving effect to such prepayment, the pro
forma Senior Leverage Ratio is less than 1.25 to 1.00, (3) the Borrowers have
Liquidity of not less than $7,500,000 after giving pro forma effect to such
prepayment, (4) such prepayment is (i) made only with Residual Excess Cash Flow
from the Fiscal Year immediately preceding such prepayment and (ii) in an amount
not to exceed fifty percent (50%) of the Residual Excess Cash Flow Amount
immediately prior to such payment, (5) such prepayment is made only after (x)
the making of all prepayments pursuant to Section 2.6(c)(iv) in connection with
which such Residual Excess Cash Flow was determined and (y) the making of all
cash interest payments required pursuant to the terms of the Permitted
Subordinated Notes, and (6) the Borrower Representative shall have given the
Administrative Agent at least ten (10) days prior written notice before making
such prepayment together with (x) an officer’s certificate certifying the
accuracy of clauses (1) through (5) and attaching calculations demonstrating
compliance with clauses (2) and (3) and (y) if such prepayment is made during
the Fiscal Year beginning on or about January 1, 2015, or during any Fiscal Year
thereafter, projections demonstrating in reasonable detail that the Borrowers
will be able to make the payment requirement by Section 2.6(a)(i) hereof at the
end of the Fiscal Year in which such prepayment is made.
 
(m)         The Credit Agreement is amended by attaching thereto as a new
Schedule 7.17 the Schedule 7.17 attached hereto.
 
SECTION 4.       Legal Fees.  Without limiting the terms and conditions of the
Credit Agreement relating to the payment of fees and expenses, the Borrowers
shall within five (5) Business Days after the date hereof pay all outstanding
fees and expenses of counsel to the Administrative Agent and Fortress incurred
on or prior to the First Amendment Effective Date in connection with the Credit
Agreement (with the Borrowers hereby authorizing the Administrative Agent to
debit their applicable deposit account maintained with the Administrative Agent
and to apply the proceeds thereof to the payment of the foregoing items).

--------------------------------------------------------------------------------

SECTION 5.     Representations and Warranties.  Each Loan Party hereby
represents and warrants to the Administrative Agent and the Lenders as follows:
 
(a)            Each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents is true and correct in all material
respects on and as of the date hereof as if made on and as of such date except
to the extent that such representations and warranties relate to an earlier
date, in which case such representation and warranty was true and correct in all
material respects as of such earlier date.
 
(b)           As of the date hereof there exists no Default or Event of Default
and after giving effect to this Agreement there will exist no Default or Event
of Default.
 
(c)           Each Loan Party has the power and is duly authorized to enter
into, deliver, and perform this Agreement.
 
(d)          This Agreement is the legal, valid, and binding obligation of the
Loan Parties enforceable against the Loan Parties in accordance with its terms.
 
SECTION 6.     Conditions Precedent.  This Agreement shall become effective only
upon receipt by the Administrative Agent of duly executed counterparts of this
Agreement by each of the Loan Parties, the Administrative Agent, and the
Lenders.
 
SECTION 7.      Miscellaneous Terms.
 
(a)           Loan Document.  For avoidance of doubt, the Borrowers, the Lenders
party hereto, and the Administrative Agent hereby acknowledge and agree that
this Agreement is a Loan Document.
 
(b)           Effect of Agreement.  Except as set forth expressly hereinabove,
all terms of the Credit Agreement and the other Loan Documents shall be and
remain in full force and effect, and shall constitute the legal, valid, binding,
and enforceable obligations of the Loan Parties.
 
(c)           No Novation or Mutual Departure.  The Loan Parties expressly
acknowledge and agree that (i) there has not been, and this Agreement does not
constitute or establish, a novation with respect to the Credit Agreement or any
of the other Loan Documents, or a mutual departure from the strict terms,
provisions, and conditions thereof, other than with respect to the waivers
contained in Section 2 above and the amendments contained in Section 3 above,
and (ii) nothing in this Agreement shall affect or limit the Administrative
Agent’s or any Lender’s right to demand payment of liabilities owing from any
Loan Party to the Administrative Agent or the Lender under, or to demand strict
performance of the terms, provisions, and conditions of, the Credit Agreement
and the other Loan Documents, to exercise any and all rights, powers, and
remedies under the Credit Agreement or the other Loan Documents or at law or in
equity, or to do any and all of the foregoing, immediately at any time after the
occurrence of a Default or an Event of Default under the Credit Agreement or the
other Loan Documents.
 
(d)          Ratification.  The Borrowers hereby restate, ratify, and reaffirm
all of their obligations and covenants set forth in the Credit Agreement and the
other Loan Documents to which they are parties effective as of the date hereof.

--------------------------------------------------------------------------------

(e)           Claims.  To induce the Administrative Agent and the Lenders to
enter into this Agreement and to continue to make advances pursuant to the
Credit Agreement (subject to the terms and conditions thereof), the Borrowers
hereby acknowledge and agree that, as of the date hereof, and after giving
effect to the terms hereof, there exists no right of offset, defense,
counterclaim, claim, or objection in favor of any Loan Party or arising out of
or with respect to any of the Loans or other obligations of any Loan Party owed
to the Administrative Agent or any of the Lenders under the Credit Agreement or
any other Loan Document.
 
(f)            Release.  In consideration of the agreements contained herein,
each Loan Party, individually and on behalf of its successors (including,
without limitation, any trustees acting on behalf of such Loan Party and any
debtor-in-possession with respect to such Loan Party), assigns, subsidiaries and
Affiliates, hereby forever releases and agrees to indemnify, pay and hold
harmless, each of Administrative Agent and each Lender and its respective
successors, permitted assigns, parents, subsidiaries, Affiliates, officers,
employees, directors, agents and attorneys (collectively, the “Releasees”) from
any and all debts, claims, demands, liabilities, responsibilities, disputes,
causes, damages, actions and causes of actions (whether at law or in equity) and
obligations of every nature whatsoever, whether liquidated or unliquidated,
whether known or unknown, matured or unmatured, fixed or contingent that such
Loan Party has, had or may have against the Releasees which arise from or relate
to any actions which the Releasees may have taken or omitted to take in
connection with this Agreement, the Credit Agreement or any other Loan Document
prior to the date hereof, including, without limitation, with respect to the
Obligations, any Collateral, the Credit Agreement, any other Loan Document and
any third parties liable in whole or in part for the Obligations IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH RELEASEE.
 
(g)          Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.
 
(h)          Fax or Other Transmission.  Delivery by one or more parties hereto
of an executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.
 
(i)            Recitals Incorporated Herein.  The preamble and the recitals to
this Agreement are hereby incorporated herein by this reference.
 
(j)            Section References.  Section titles and references used in this
Agreement shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

--------------------------------------------------------------------------------

(k)           Further Assurances.  The Borrowers agree to take, at the
Borrowers’ expense, such further actions as the Administrative Agent shall
reasonably request from time to time to evidence the amendments set forth herein
and the transactions contemplated hereby.
 
(l)            Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the internal laws of the State of New York
but excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.
 
(m)         Severability.  Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
 
(n)          Reaffirmation of Guarantors.  Each Guarantor (i) consents to the
execution and delivery of this Agreement, (ii) reaffirms all of its obligations
and covenants under the Credit Agreement and the other Loan Documents to which
it is a party, and (iii) agrees that none of its respective obligations and
covenants shall be reduced or limited by the execution and delivery of this
Agreement.
 
[SIGNATURES ON FOLLOWING PAGES]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
RLJ ENTERTAINMENT, INC., as a Borrower
 
 
 
 
 
By:
/s/ ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title: CFO
 
 
 
 
 
 
RLJ ACQUISITION, INC., as a Borrower
 
 
 
 
 
By:
/s/ ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title: CFO
 
 
 
 
 
 
IMAGE ENTERTAINMENT, INC., as a Borrower
 
 
 
 
 
By:
/s/ ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title: CFO
 
 
 
 
 
 
By:
/s/ ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title: CFO
 
 
 
 
 
 
ACORN MEDIA UK LIMITED, as a Guarantor
 
 
 
 
 
By:
/s/ MIGUEL PENELLA
 
 
Name: Miguel Penella
 
 
Title: CEO
 



[RLJ – First Amendment to and Waiver Under Credit Agreement]



--------------------------------------------------------------------------------

 
ACORN MEDIA AUSTRALIA PTY. LTD., as a Guarantor
 
 
 
 
By:
/s/ MIGUEL PENELLA
 
 
Name: Miguel Penella
 
 
Title: CEO
 
 
 
 
 
 
ACORN (IP) LIMITED, as a Guarantor
 
 
 
 
 
By:
/s/ MIGUEL PENELLA
 
 
Name: Miguel Penella
 
 
Title: CEO
 
 
 
 
 
 
ACORN PRODUCTIONS LIMITED, as a Guarantor
 
 
 
 
 
By:
/s/ MIGUEL PENELLA
 
 
Name: Miguel Penella
 
 
Title: CEO
 
 
 
 
 
 
FOYLES WAR 8 PRODUCTIONS LIMITED, as a Guarantor
 
 
 
 
 
By:
/s/ MIGUEL PENELLA
 
 
Name: Miguel Penella
 
 
Title: CEO
 



[RLJ – First Amendment to and Waiver Under Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:
SUNTRUST BANK, as the Administrative Agent and a Lender
 
 
 
By:
/s/ CYNTHIA BURTON                                                      
 
 
Name: Cynthia Burton
 
 
Title: Vice President

 
[RLJ – First Amendment to and Waiver Under Credit Agreement]

--------------------------------------------------------------------------------

 
FORTRESS CREDIT OPPORTUNITIES I LP, as a Lender
 
 
 
By:  Fortress Credit Opportunities I GP LLC, its general partner
 
 
 
By:
/s/ GLENN P. CUMMINS
 
 
Name: Glenn P. Cummins
 
 
Title: Treasurer



 
FORTRESS CREDIT FUNDING III LP, as a Lender
 
 
 
By:  Fortress Credit Funding III GP LLC, its general partner
 
 
 
By:
/s/ GLENN P. CUMMINS
 
 
Name: Glenn P. Cummins
 
 
Title: Treasurer



[RLJ – First Amendment to and Waiver Under Credit Agreement]

 

--------------------------------------------------------------------------------